TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00036-CV


In re Daneshjou Company, Inc. and
M. B. "Benny" Daneshjou, Relators





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



O R D E R

PER CURIAM


	The Motion for Temporary Relief filed by relators Daneshjou Company, Inc. and
M. B. "Benny" Daneshjou is hereby overruled.  The challenged depositions noticed for January 27
and 29, 2004 may go forward as scheduled.
	Relators' Petition for Writ of Mandamus remains pending before the Court.
	It is ordered that responses to the Petition for Writ of Mandamus be filed in this Court
on or before February 27, 2004 by each of the other "sides" as designated in the district court's
Amended Scheduling Order and Amended Discovery Control Plan signed November 25, 2003, i.e.,
the "Bullock side," the "Shrum side," and the "Third Parties side." 
	It is also ordered that each "side," including relators, file with this Court on February
27, 2004, a status report regarding the course of the discovery process in the district court.

Before Chief Justice Law, Justices Kidd and B. A. Smith
Filed:   January 23, 2004